DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/806030, filed on 03/02/2020.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,114,428. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1,12 and 18 of the pending application include similar features of claims 1,12 and 18 of US Patent. The following are claims to claims matching as comparing the similarity between the pending application and US Patent.
Regarding claim 1 of the pending application, US Patent discloses an integrated circuit device  (see the claim 1 of US Patent ’s preamble) comprising: 
a memory comprising (see line 2 of claim 1 of US Patent)
a memory stack (see line 3 of claim 1 of US Patent), 
a memory cell interconnection comprising a plurality of upper conductive patterns configured to be electrically connectable to the memory stack, and a memory cell insulation surrounding the memory stack and the memory cell interconnection (see lines 4-8 of claim 1); 
a peripheral circuit comprising (see line 9 of claim 1 of US Patent)
a peripheral circuit board (see line 10 of claim 1 of US Patent), 
a peripheral circuit region on the peripheral circuit board (see lines 11-12 of claim 1 of US Patent), and 
a peripheral circuit interconnection comprising a plurality of lower conductive patterns between the peripheral circuit region and the memory (see lines 13-16 of claim 1 of US Patent); 
a plurality of conductive bonding structures comprising a plurality of first upper conductive patterns selected from among the plurality of upper conductive patterns and a plurality of first lower conductive patterns selected from among the plurality of lower conductive patterns in a first region, at least a portion of the first region overlapping the memory stack in a vertical direction, the plurality of first upper conductive patterns being bonded to the respective plurality of first lower conductive patterns (see lines 17-26 of claim 1); and 
a through electrode penetrating one of the memory cell insulation and the peripheral circuit board and extended to a second lower conductive pattern selected from among the plurality of lower conductive patterns in the vertical direction, in a second region, at least a portion of the second region overlapping the memory cell insulation in the vertical direction (see lines 27-33 of claim 1 of US Patent).
Claim 2 of the pending application includes features of claim 2 of US Patent.
Claim 3 of the pending application includes features of claim 3 of US Patent.
Claim 4 of the pending application includes features of claim 4 of US Patent.
Claim 5 of the pending application includes features of claim 5 of US Patent.
Claim 6 of the pending application includes features of claim 6 of US Patent.
Claim 7 of the pending application includes features of claim 7 of US Patent.
Claim 8 of the pending application includes features of claim 8 of US Patent.
Claim 9 of the pending application includes features of claim 9 of US Patent.
Claim 10 of the pending application includes features of claim 10 of US Patent.
Claim 11 of the pending application includes features of claim 11 of US Patent.
Regarding claim 12 of the pending application, US Patent discloses an integrated circuit device  (see the claim 12 of US Patent ’s preamble) comprising: 
a memory comprising  (see line 1 of claim 12)
a memory stack comprising (see line 3 of claim 12)
a plurality of bit lines extending in a first horizontal direction (see line 4-5 of claim 12),
a memory cell interconnection comprising a plurality of upper conductive patterns configured to be electrically connectable to the plurality of bit lines, and a memory cell insulation surrounding the memory stack and the memory cell interconnection (see lines 6-9 of claim 12); 
a peripheral circuit comprising (see line 12 of claim 12) 
a peripheral circuit board (see line 13 of claim 12), 
a peripheral circuit region on the peripheral circuit board (see lines 14-15 of claim 12), and 
a peripheral circuit interconnection comprising a plurality of lower conductive patterns between the peripheral circuit region and the memory (see lines 16-18 of claim 12); 
a conductive bonding structure comprising a first upper conductive pattern selected from among the plurality of upper conductive patterns and a first lower conductive pattern selected from among the plurality of lower conductive patterns in a first region, at least a portion of the first region overlapping the memory stack in a vertical direction, the first upper conductive pattern being bonded to the first lower conductive pattern (see lines 20-28 of claim 12); and 
a plurality of through electrodes extended in the vertical direction through the peripheral circuit board, in a second region spaced apart from the first region in a horizontal direction, wherein the plurality of through electrodes comprise a plurality of first through electrodes arranged in a line along the first horizontal direction in the second region (see lines 29-35 of claim 12).
Claim 13 of the pending application includes features of claim 13 of US Patent.
Claim 14 of the pending application includes features of claim 14 of US Patent.
Claim 15 of the pending application includes features of claim 15 of US Patent.
Claim 16 of the pending application includes features of claim 16 of US Patent.
Claim 17 of the pending application includes features of claim 17 of US Patent.
Claim 18 of the pending application includes features of claim 18 of US Patent.
Regarding claim 19 of the pending application, US Patent discloses an integrated circuit device  (see the claim 19 of US Patent ’s preamble) comprising: 
a memory comprising (see line 2 of claim 19) 
a semiconductor layer (see line 3 of claim 19), 
a memory stack on the semiconductor layer (see line 4 of claim 19), 332557-003134-US-COB 
a memory cell interconnection comprising a plurality of upper conductive patterns configured to be electrically connectable to the memory stack (see lines 5-8 of claim 19), and
a memory cell insulation surrounding the memory stack and the memory cell interconnection (see lines 9-11 of claim 19); 
a peripheral circuit comprising (see line 12 of claim 19) 
a peripheral circuit board (see line 13 of claim 19), 
a peripheral circuit region on the peripheral circuit board (see lines 14-15 of claim 19), and 
a peripheral circuit interconnection comprising a plurality of lower conductive patterns configured to be electrically connectable to the peripheral circuit region, the peripheral circuit interconnection between the peripheral circuit region and the memory (see lines 16-18 of claim 19); 
a plurality of conductive bonding structures comprising Cu and comprising a plurality of first upper conductive patterns selected from among the plurality of upper conductive patterns and a plurality of first lower conductive patterns selected from among the plurality of lower conductive patterns in a first region (see lines 23-28 of claim 12), at least a portion of the first region overlapping the memory stack in a vertical direction, the plurality of first upper conductive patterns being bonded to the respective plurality of first lower conductive patterns (see lines 19-23 of claim 19); 
a through electrode penetrating one of the memory cell insulation and the peripheral circuit board in a second region and contacting one lower conductive pattern among the plurality of lower conductive patterns (see lines 2-32 of claim 19).
Claim 20 of the pending application includes features of claim 20 of US Patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818